The CHIEF JUSTICE
delivered the opinion of the Court.
The second count in the declaration, sets out a special *134,reqllest to remove the nuisance. The alienee of land sold subsequent to the erection of a nuisance, may maintain an action for continuing it after a special request to remove it. » The continuance is a new ground of action, without resorting to the period of time when it was first erected. The judgement must be reversed, and the cause must be remanded for further proceedings.
See 2 Selw. N. P. 1095 and the references.
Judge Crenshaw not sitting.